Title: From John Adams to James McHenry, 27 October 1797
From: Adams, John
To: McHenry, James



Dear Sir
East Chester Octr. 27. 1797

I last night received your favour of the 22d and thank you for your Sentiments, with which in general I very well agree.
At the Same time I recd your other Letter of the Same Date with its Inclosures all of which I return to you with this.—I thank you Sir for your indefatigable Attention to all these Subjects. The Letters and Instructions to the Officers especially to General Wilkinson appear to me to be all well weighed, and judiciously decided.
I Shall observe to put my name, on my Letters in future as you desire. Mr Malcom omitted it by Mistake, in one instance only I believe.
My Servants are returned to Philadelphia and found the House in order, notwithstanding two unsuccessful attacks upon it.—
I, am, Dear Sir your humble servant

John Adams